EXHIBIT 10.3 GRANT OF INCENTIVE STOCK OPTION FEEL GOLF COMPANY, INC. 1.Options Granted., the undersigned, hereinafter referred to as Optionee,ishereby granted the following option to purchase common stock of Feel Golf. As consideration for services performed by Optionee to Feel Golf , the Optionee ishereby granted the option to purchaseShares of Common Stock ofFeel Golf at the price of $ 0.10 per Share. 2.Restricted Shares.Optionee shall have the right to exercise said options on only on Shares that have been issued in accordance with the exemption from registration provided for by Section 4(2) of the Securities Act of 1933 and which thereon contain a legend restricting the Shares from transfer in accordance with Securities And Exchange Commission Rule 144. 3.Term of Options.Optionee shall have the right to exercise no more than one half of the total options granted herein no sooner than the first anniversary date of this Grant.Optionee shall have the right to exercise the remaining options granted herein no sooner than the second anniversary date of this Grant. All options granted herein shall expire 36 months from the date of this Grant. 4.
